DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 31 January 2022.
Claims 2-4, 9-11, and 15-16 are original.
Claims 1, 5-8, 12-14, and 17-20 are currently amended.
Claims 1-20 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claim 8 and 14:
The term "appropriate" in claims 8 and 14 [appearing in the phrase “voxels having appropriate resolutions”] is a relative term which renders the claims indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at page 17 discusses resolution based on Reynolds number where higher resolution may be used in “areas of interest” or “small regions”. However, that which is of “interest” may vary by practitioner and accordingly does not provide a standard for ascertaining the meaning of “appropriate”. The term “small” is also a relative term so it does not provide a standard for ascertaining the meaning of appropriate. The phrase “voxels having 
Regarding dependent claims 9-13 and 15-20:
Each dependent claim inherits the deficiencies of the independent claim from which it depends without remedying the deficiency. Accordingly, dependent claims 9-13 and 15-20 are rejected under the reasoning provided for the independent claims.

Further regarding claim 13:
The claim recites “the flux” in line 2 [in the phrase “in a direction of the flux”; however, there are three “fluxes” [“modified flux” (claims 8-10), “balance flux” (claim 10), “applied flux” (claim 10)] which may serve as a basis for “the flux” and it is not clear as to which of the three a flux flow” is recommended. For the purposes of further examination it is assumed that any flux may be “the flux”, i.e. as if the phrase “in a direction ofa flux flow” were recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a series of steps and falls within the statutory category of processes [see MPEP 2106.03].
Step 2A – prong one:
The claim recites “a model of a simulation space including a lattice structure represented as a collection of voxels and a representation of a physical object, with the voxels having resolutions to account for surfaces of the physical object” which is a mathematical relationship, i.e. a distance relation (resolution) forming a lattice structure [see MPEP 2106.04(a)(2) I].
The claim recites “simulating, movement of particles in a volume of fluid, with the movement of the particles causing collisions among the particles” which is a mathematical concept, i.e. calculating changes in particle distributions; see for example the specification at ‘a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation’. EN: in this limitation, “simulating” is calculating under a broadest reasonable interpretation].
The claim recites “identifying by the computing system, faces between two voxels where at least one of the faces violates a stability condition” which, but for the recitation of a generic computer system, is a concept that may be performed mentally, with or without physical aid, e.g. comparing a maximum time-step size to a limit – see claim 20 for example [see MPEP 2106.04(a)(2) III].
The claim recites “computing … , a modified flux using a spatially averaged gradient in a region containing of the two voxels where the at least one of the faces violates the stability condition” which is a mathematical calculation, i.e. computing a flux (flux may be quantity per unit area per unit time) [see MPEP 2106.04(a)(2) I].
The claim recites “performing …, advection operations on the particles to subsequent voxels” which is a mathematical calculation, i.e. performing an advection operation [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:

The claim also recites “computer implemented”, “receiving by one or more computing systems”, “by the one or more computer systems”, and “by the computing system”; however, this merely links the judicial exception to a generic technological environment. Such linking to a technological environment does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception recited with a general link to a field of use and linking with a technological environment.
Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes a link to a field of use and a link to a technological environment. Neither of these provides for significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception recited with a general link to a field of use and linking with a technological environment.
Accordingly, at step 1B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding claims 2-5:


Regarding claim 6:
The claim recites “wherein the balance flux is used in the temperature evolution when the size of the voxel is large enough so as to satisfy a constraint”; however, the “is used in temperature evolution” is also a mathematical calculation, i.e. calculating a temperature change, and accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “transmitting by the computer system the balance flux to one or more neighboring voxels in a direction of a flux flow” which is mere instruction to implement the judicial exception using a generic computer system, i.e. implement the “movement” (claim 1) on a computer. Mere instruction to apply the judicial exception (whether considered individually or in the context of the claim as whole) does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)] nor (whether considered individually 

Regarding claim 8:
Step 1:
The claim recites “apparatus comprising: a memory; one or more processor devices” and falls within the statutory category of machines.
Steps 2A and 2B:
The apparatus carries out a method like that of claim 1 and the same reasoning applies, mutatis mutandis. Note that the apparatus itself may be treated in the same manner as the “one or more computing systems” of claim 1.

Regarding claims 9-12:
The claims recite the same substantive limitations as claims 2-4 and 7 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 13:
The claim recites the same substantive limitations as claims 5-7 and is rejected under the same reasoning, mutatis mutandis. [Note that the reasoning regarding “contingency” as discussed for claim 6 does not apply to claim 13 since claim 13 is to an apparatus].

Regarding claim 14:
Step 1:

Steps 2A and 2B:
The computer program product carries out a method like that of claim 1 and the same reasoning applies, mutatis mutandis. Note that the computer program product itself may be treated in the same manner as the “one or more computing systems” of claim 1.

Regarding claim 15-18:
The claims recite the same substantive limitations as claims 2-4 and 7 and are rejected under the same reasoning, mutatis mutandis.

Regarding claim 19:
The claim recites the same substantive limitations as claims 5-7 and is rejected under the same reasoning, mutatis mutandis. [Note that the reasoning regarding “contingency” as discussed for claim 6 does not apply to claim 13 since claim 13 is to an apparatus].

Regarding claim 20:
The claim recites “wherein the condition is the Courant-Friedrichs-Lewy (CFL) constraint of a time-marching scheme that determines a largest timestep size that can be used to maintain a stable distribution” which further limits the “condition” of the judicial exception itself; however, this does not change the nature of the judicial exception such that it is other than an abstract idea. Accordingly, the reasoning provided for claim 17 applies, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-8, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US 20150356217 A1) [US Patent Document “B” on the PTO-892 filed 17 November 2021].

References to “PGPub ‘277” in the rejections over prior art are to the pre-grant publication for the instant application.

Regarding claim 1, Chen discloses a computer implemented method for simulating a fluid flow ([0048]: “Referring to FIG. 3, a physical process simulation system operates according to a procedure 300 to simulate a physical process such as fluid flow. … Thereafter, data produced by the CAD program is processed to add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.”), the method comprising:
([0048]: “Typically, the simulation space is generated using a computer-aided-design (CAD) program. … Thereafter, data produced by the CAD program is processed to add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.” EN: the model must be received to be processed), a model of a simulation space ([0036]-[0059]) including a lattice structure represented as a collection of voxels and a representation of a physical object, with the voxels having resolutions to account for surfaces of the physical object ([0048]: “Prior to the simulation, a simulation space is modeled as a collection of voxels (step 302). … add a lattice structure having appropriate resolution and to account for objects and surfaces within the simulation space.”);
simulating, by the one or more computer systems, movement of particles in a volume of fluid, with the movement of the particles causing collisions among the particles ([0069]-[0109]. EN: compare with PGPub ‘277 at [0108]-[0148]);
identifying by the computing system, faces between two voxels ([0061]: “Referring again to FIG. 3, once the simulation space has been modeled (step 302), voxels affected by one or more facets are identified (step 304). Voxels may be affected by facets in a number of ways.”) where at least one of the faces violates a stability condition ([0061]: “First, a voxel that is intersected by one or more facets is affected in that the voxel has a reduced volume relative to non-intersected voxels. This occurs because a facet, and material underlying the surface represented by the facet, occupies a portion of the voxel. A fractional factor P Jx) indicates the portion of the voxel that is unaffected by the facet (i.e., the portion that can be occupied by a fluid or other materials for which flow is being simulated). For non-intersected voxels, P Jx) equals one.” EN: Chen does not disclose the stability condition itself, nevertheless the reduced volume voxel has the property of violating the CFL stability condition as claimed, see PGPub ‘277 at [0053] – “Assume that the element α is smaller than the neighboring element β and therefore the CFL constraint is violated for at least element α.”);
computing by the computing system, a modified flux ([0098]: “This difference term is used to modify the outgoing flux so that the flux becomes: [eq 34]”) using a spatially averaged gradient ([0095]-[0097]: e.g. eqs 31-33 showing a discrete calculation of the gradient of the flux used to calculate a modified flux at eq 34) in a region containing the two voxels where the at least one of the faces violates the stability condition ([0086]: “Next, surface dynamics are performed for each facet to satisfy the four boundary conditions discussed above (step 312).”; [0096]: “where Pa is the equilibrium pressure at the facet Fa and is based on the averaged density and temperature values of the voxels that provide particles to the facet, and ua is the average velocity at the facet”; [0098]: “This adjustment is small if the flow is approximately uniform in the neighborhood of the facet and near equilibrium. The resulting normal momentum flux, after the adjustment, is slightly altered to a value that is the equilibrium pressure based on the neighborhood mean properties plus a correction due to the non-uniformity or non-equilibrium properties of the neighborhood.” EN: as shown above this is in the vicinity (neighborhood) of the voxels which intersect the facet.);
performing by the computing system, advection operations on the particles to subsequent voxels ([0070]: “During each time increment of the simulation, movement of particles from voxel to voxel is simulated by an advection stage (steps 308-316) that accounts for interactions of the particles with surface facets. Next, a collision stage (step 318) simulates the interaction of particles within each voxel. Thereafter, the timer is incremented (step 320). If the incremented timer does not indicate that the simulation is complete (step 322), the advection and collision stages (steps 308-320) are repeated.”).

Regarding claim 3, Chen discloses the computer method of claim 1 wherein computing the modified heat flux further comprises:
computing by the computing system, an applied flux; and computing by the computing system, a balance flux ([0098]: eq 34. EN: The first term on the right is an applied flux and the second (delta) term is a balance flux. The “balanc[ing]” is indicated at [0097], i.e. “To ensure that the mass and energy boundary conditions are met, the difference between the input energy and the output energy is measured for each energy level j as: [eq 32]” where eq 32 is the delta term.).

Regarding claim 4, Chen discloses the computer method of claim 3 wherein for a given one of the voxels, the computed applied flux is used to calculate a temperature evolution for the given one of the voxels ([0095]-[0096]: “Using either approach, the resulting flux-distributions satisfy all of the momentum flux conditions, namely: [eq 31] where Pa is the equilibrium pressure at the facet Fa and is based on the averaged density and temperature values of the voxels that provide particles to the facet” EN: By using the flux the momentum flux conditions are satisfied which indicates that the proper temperature evolution has been calculated, see also eq 3 at [0019]. See also discus).

Regarding claim 7, Chen discloses the computer method of claim 4 further comprising: transmitting by the computer system the balance flux to one or more neighboring voxels in a direction of a flux flow ([0098]: “This difference term is used to modify the outgoing flux so that the flux becomes: [eq 34]” EN: outgoing is to a neighboring voxel).

Regarding claim 8, Chen discloses apparatus for simulating a fluid flow about a surface of a solid, the apparatus comprising: a memory; one or more processor devices (fig 13 and [0152]: e.g. “which includes memory 1304, a bus system 1306, and a processor 1308”) configured to: [carry out the method of claim 1] (as for claim 1).

Regarding claims 10-12:
The claims recite the same substantive limitations as claims 3-4 and 7 and are rejected by the same reasoning.

Regarding claim 13, Chen discloses the apparatus of claim 10 further configured to: successively transmit the balance flux along the direction of the flux until the balance flux is transferred to a large enough voxel where the balance flux is applied towards temperature evolution at that large enough voxel (EN: This is situational and may depend upon lattice arrangement. As shown for claim 10 [see mapping at claim 3], Chen discloses that an applied and balance flux are calculated. The “vicinity” [region containing the two voxels of claim 10] is reasonably interpreted as including the neighboring voxels of the voxel violating the constraint (see PGPub’277 at [0055]-[0056]). Accordingly, the balance flux is successively transmitted among [large enough] neighboring voxels, i.e. in the vicinity of the voxel violating the constraint but where the transmission does not include the voxel violating the constraint, the balance flux is successively transmitted. This occurs along the direction of the outgoing modified flux, see Chen at eq 34. As shown for claim 4, these calculations result in temperature evolution. Fig 6 of Chen depicts such a lattice arrangement, where voxel 660 [which would violate the constraint for larger voxel sizes] has neighboring large voxels [those having the same size as voxel 665].).

Regarding claim 14, Chen discloses a computer program product tangible stored on one or more machine-readable hardware storage devices, comprising executable instructions that are executable by one or more processing devices to cause a computer to ([0008]: “Implementations of the techniques discussed above may include a method or process, a system or apparatus, or computer software on a computer-accessible medium.”): [carry out the method of claim 1] (as for claim 1).

Regarding claims 16-19:
The claims recite the same substantive limitations as claims 3-4, 7, and 13; and are rejected by the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1, 8, and 14 above, and further in view of the additional teachings of Chen.

Regarding claim 2, Chen discloses the computer method of claim 1 wherein the computed modified flux is a computed modified heat flux ([0117]: Eq 1.10 and “The non-equilibrium moment fluxes play a critical role in determining transport behavior in a fluid system. For instance, the non-equilibrium moment flux (1.9) directly determines the viscosity in a Newtonian fluid system, while that of (1.10) determines the heat diffusivity.” EN: Qneq is the heat flux).
Chen does not explicitly disclose the spatially averaged gradient is a spatially averaged temperature gradient.
However, Chen teaches a special case of pressure, density, and temperature relation ([0115]: “p(x,t)=p(x,t)T (x,t) based on the ideal gas law”) and as shown for claim 1, discloses the modified flux using a discrete pressure gradient (eqs 31-33). And one of ordinary skill would have the mathematical skills necessary to use the ideal gas relation disclosed at [0115] with the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen in view of the further teachings of Chen to include “the spatially averaged gradient is a spatially averaged temperature gradient” by using the ideal gas law since it would allow applicability of the method to gas systems where the speed of sound is determined by the temperature. In other words, although Chen does not explicitly disclose a spatially averaged temperature gradient, Chen discloses the teachings necessary for one of ordinary skill in the art to apply the methods to a gas system where the spatially averaged gradient is, via substitution, a spatially averaged temperature gradient (weighted by density); and discloses the conditions under which one would be motivated to do so, i.e. when the system under study is a gas system (the “well-known situation” taught by Chen at [0014]) where the speed of sound (disturbance) is influenced by temperature.
	
Regarding claim 9, Chen discloses the apparatus of claim 8 wherein the computed modified flux is a computed modified heat flux (as for claim 2), the spatially averaged gradient is a spatially averaged temperature gradient (made obvious as shown for claim 2), and the condition includes a stability characteristic (as shown for claim 1, i.e. when one voxel is smaller than a neighboring voxel the smaller voxels violates the CFL stability condition).

Regarding claim 15:
The claim recites the same substantive limitations as claim 9; and is rejected by the same reasoning.

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 4 and 17 above, and further in view of McNamara (MCNAMARA, GUY R., ALEJANDRO L. GARCIA, AND BERNI J. ALDER. "Stabilization of thermal lattice Boltzmann models." Journal of Statistical Physics 81, no. 1 (1995): 395-408) [NPL Document “U” on the PTO-892 filed 17 November 2021].

Regarding claim 5, Chen discloses the computer method of claim 4 (as shown above) [EN: it is assumed that claim 5 depends from claim 4 (and accordingly also from claim 3), see claim objections. Note that Chen discloses claim 4 as shown above].
Chen does not explicitly disclose wherein the balance flux is used in the calculation of the temperature evolution depending on the size of the voxel.
However, McNamara teaches wherein the balance flux is used in the calculation of the temperature evolution depending on the size of the voxel (P402:¶1: “Dα is the spatial displacement ... where C≡cαδt/Dα is the Courant (or CFL) number” P402:¶2: “When the time step is less than one, the collision process is modified as [eq showing the equilibrium (applied) flux and non-equilibrium [balance] flux]”. EN: This will apply the balance flux when C<1 which occurs when Dα [voxel size] is large enough for the time step δt, so it is dependent on voxel size.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen in view of the teachings of McNamara to include “wherein the balance flux is used in the calculation of the temperature evolution depending on the size of the voxel” by using the condition taught by McNamara to govern application of the balance flux since “While the above discretization is most accurate for C= 1, it is well known from numerical analysis that this places the scheme at the borderline of numerical stability. Since the accuracy of the collision process is only O(δt2), it is sensible to replace (1) with an advection process that maintains O(δt2) accuracy yet improves total stability by reducing C”, i.e. it maintains accuracy while improving stability.
	
Regarding claim 6, Chen discloses the computer method of claim 4 (as shown above).
Chen does not explicitly disclose wherein the balance flux is used in the temperature evolution when the size of the voxel is large enough so as to satisfy a constraint.
However, McNamara teaches wherein the balance flux is used in the temperature evolution when the size of the voxel is large enough so as to satisfy a constraint (P402:¶1: “Dα is the spatial displacement ... where C≡cαδt/Dα is the Courant (or CFL) number” P402:¶2: “When the time step is less than one, the collision process is modified as [eq showing the equilibrium (applied) flux and non-equilibrium [balance] flux]”. EN: This will apply the balance flux when C<1 which occurs when Dα [voxel size] is large enough to satisfy C<1).
2), it is sensible to replace (1) with an advection process that maintains O(δt2) accuracy yet improves total stability by reducing C”, i.e. it maintains accuracy while improving stability.

Regarding claim 20, Chen discloses the computer program product of claim 17 (as shown above).
Chen does not explicitly disclose wherein the condition is the Courant-Friedrichs-Lewy (CFL) constraint of a time-marching scheme that determines a largest time- step size that can be used to maintain a stable distribution.
However, McNamara teaches wherein the condition is the Courant-Friedrichs-Lewy (CFL) constraint of a time-marching scheme that determines a largest time-step size that can be used to maintain a stable distribution (P402:¶¶1-2: “Dα is the spatial displacement ... where C≡cαδt/Dα is the Courant (or CFL) number … it is well known from numerical analysis that this places the scheme at the borderline of numerical stability”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chen in view of the teachings of McNamara to include “wherein the condition is the Courant-Friedrichs-Lewy (CFL) constraint of a time-marching 2) accuracy yet improves total stability by reducing C”, i.e. it maintains accuracy while improving stability.

Response to Arguments
Examiner: References to “PGPub ‘277” are to the pre-grant publication for the instant application.

Claim Objections
Examiner: The objections to the claims are withdrawn in view of the amendment to the claim listing.

Claim Rejections - 35 USC§ 112
Examiner: Please note that, as regards the term “appropriate”, claims 8 and 14 were not amended as claim 1 was amended in this regard. Accordingly, the rejections of claims 8 and 14 and all claims depending from claims 8 and 14 are maintained. Also please note that, as regards the phrase “the flux”, claim 13 was not amended as claims 7 and 12 were amended in this regard. Accordingly, the rejection of claim 13 is maintained.

Claim Rejections - 35 USC§ 101
Applicant (P8:¶6):

Examiner’s response:
Please consider that this limitation was identified as falling within the mathematical concepts grouping [see MPEP 2160.04(a)(2) I]. Accordingly, the argument regarding a mental concept is moot.

Applicant (P8:¶6-P9:¶1):
However, even if it is capable of performance by the human mind, which Applicant does not concede, it adds significantly more to the so called abstract idea by presenting the environment in which the data processing system executes the features of the claim. Thus, even if it is an abstract idea, the abstract idea is fully integrated into a practical application of the claimed subject matter.
Claim 1 thus "introduce§. modifications to heat flux calculations between two neighboring elements when at least one of the elements violates a constraint, e.g., the Courant-FriedrichsLewy (CFL) constraint. These modifications to heat flux calculations are dependent on the material and geometric properties of the two elements as well as the existing state of quantity of interest in the immediate vicinity of the elements, and help stabilize the numerical solution irrespective of the size of the two elements and ensure spatio-temporal accuracy. When the two neighboring elements are large (and therefore satisfy the CFL constraint) the new proposed flux calculation reduces to an explicit scheme implementation implying that this novel approach is 
By recognizing the advantages and disadvantages of each of the two types of time-marching schemes - implicit and explicit - schemes, the disclosed approach provides a computationally efficient solution that satisfies the CFL constraint[ ... ] The disclosed approach avoids the need for extremely small time-steps for spatial grids with small sized elements that would otherwise severely affect simulation computational performance.
Examiner’s response:
The examiner respectfully disagrees. Please consider “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B.” [MPEP 2106.04 II.A.2]  The claim elements identified in the argument are part of the judicial exception itself. Accordingly, any (alleged) improvement lies in the judicial exception and not in combination with the remaining 

Claim Rejections - 35 USC§ 102
Claim 1
Applicant (P10:¶3):
One of ordinary skill in the art would not have considered this feature of Claim 1 as described in Chen [0061]. Rather, what Chen describes in [0061] is "voxels affected by one or more facets are identified (step 304). Voxels may be affected by facets in a number ofways." This is further illustrated by the remainder of [0061], e.g., "[f]irst, a voxel that is intersected by one or more facets is affected in that the voxel has a reduced volume relative to non-intersected voxels." One of ordinary skill in the art would not have considered Chen as disclosing this feature as the examiner readily admits that "Chen does not disclose the stability condition itself … .”
Examiner’s response:
Please consider, that the claim requires no particular steps for identification, i.e. any step(s) taken to “identify” faces falls within the scope. The claim specifies that “at least one of the [identified] faces” has the property of “violates a stability condition”. Accordingly, the scope includes any manner of identification of (any number of) faces between voxels where there is at least one face which has a property of violating a stability condition. As shown in the rejection Chen discloses identifying voxels of differing sizes (due to facet intersection) sharing a face. Although Chen does not explicitly disclose that this arrangement has the property of violating a stability condition, as shown in the rejection, PGPub ‘277 discloses that “violates a stability 
The argument points to the understanding of one of ordinary skill in the art; however, please consider “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)” [see MPEP 2112 II]. As also shown in the rejection, and discussed above, Chen discloses identifying of at least one face between voxels of different sizes. As further shown in the rejection, PGPub ‘277 discloses that the feature of “violates a stability condition” (in particular, a Courant-Friedrichs-Lewy stability condition) is inherent in a face between voxels of differing sizes.
Accordingly, the evidence of record demonstrates that the limitation is anticipated and the argument is unpersuasive.

Applicant (P10:¶4):
The examiner turns to Applicant's specification, US-2020-0394277-Al ('277) for the disclosure of a requisite "stability condition." One of ordinary skill in the art would not have properly looked to Pub. App. '277's disclosure of "the element a is smaller than the neighboring element ~ and therefore the CFL constraint is violated for at least element a," because nothing in 
Examiner’s response:
The examiner respectfully disagrees. In particular, the claim is rejected as anticipated under 35 USC §102, i.e. not rejected under 35 USC §103 as being obvious over Chen (alone or in combination). The anticipation is discussed herein above. Regarding the use of PGPub ‘277, please consider, “a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: … Show that a characteristic not disclosed in the reference is inherent” [see MPEP 2131.01] and “In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism” [see MPEP 2124]. As discussed above, the fact that neighboring voxels having differing sizes will have a face that violates a stability condition is a truism as demonstrated by PGPub ‘277. Accordingly, the use of the disclosure to demonstrate the truism for the anticipation rejection under 35 USC §102 is proper.
In summary, the argument relies on the notion that the rejection has been made under some type of obviousness rationale; however, as shown in the Office Action, this is an anticipation rejection which cites another disclosure to demonstrate a truism as regards a property of neighboring voxels having differing sizes. The Chen disclosure anticipates identifying neighboring voxels of differing sizes (via facet intersection) and therefor anticipates 

Applicant (P11:¶2-P12):
Claim 1 also includes the feature of: "identifying by the computing system, faces between two voxels where at least one of the faces violates a stability condition." [sic, Examiner: the argument is with respect to “computing by the computing system, a modified flux using a spatially averaged gradient in the vicinity of the two voxels where the at least one of the faces violates the stability condition” – the Examiner’s response assumes that the “computing …” step is argued] The examiner's reliance on Chen [0095-0098, in particular 0096 and 0097] do not describe this feature.
… [citation of rejection of “computing …” step omitted]
Specifically, the examiner states: "using a spatially averaged gradient ([0095]-[0097]: e.g. eqs 31-33 showing a discrete calculation of the gradient of the flux used to calculate a modified flux at eq 34) in the vicinity of the two voxels where the at least one of the faces violates the stability condition ([0086] :"
Applicant has reproduced [0095-0097] below:
… [citation of Chen disclosure at [0095]-[0096] and a portion of [0097] omitted]
So while Chen teaches to compute a 'modified flux,' Chen does not describe or render obvious that Chen's computed modified flux uses "a spatially averaged gradient[ ... ] where the at least one of the faces violates the stability condition."

Pub. App. '277 also describes "where Pa is the equilibrium pressure at the facet Fa and is based on the averaged density and temperature values of the voxels that provide particles to the facet, and ua is the average velocity at the facet."
So while Pub. App. '277 describes the same 'modified flux' based on the averaged density and temperature values of the voxels that provide particles to the facet, and ua is the average velocity at the facet,"9 Pub. App. '277 also describes another "modified flux" that is not described by Chen, namely "computing by the computing system, a modified flux using a spatially averaged gradient a region containing the vicinity of two voxels where the at least one of the faces violates the stability condition."
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument does not address eq 33 of the Chen disclosure [cited in the rejection and found in the portion of Chen’s [0097] not included in the citation found in the argument] which, in addition to eqs 31-32 [showing that the same premise as instant application is used] shows the spatially averaged gradient itself, i.e. the computation of a spatially averaged gradient, δΓ (see Chen’s eq 33), used in the calculation of a modified flux, Γ  (eq 34 of Chen). Applicant notes the similarity of Chen’s eqs 31-32 with those of the instant specification; however, please also consider that the instant specification also uses Chen’s eqs 33 and 34 (see PGPub ‘277 at eqs 1.31 and 1.32), i.e. the spatially averaged flux gradient and modified flux. Accordingly, the argument is unpersuasive.

Applicant (P13-P14:¶2):
Examiner: The arguments of this section are made at a high level in view of figs 3-7 and 10 of the instant application; however, the argument does not point to any distinction [other than the alleged distinctions addressed herein above] in terms of the claim language itself, i.e. mere allegation without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In as much as the figures demonstrate elements of the claimed invention and alleged distinctions, the examiner respectfully disagrees for the reasons given in the rejection and as discussed herein above.


Claim 3
Examiner: The arguments of this section ultimately rely on reasoning like that provided for claim 1. Also note, that the argument discloses that the instant application and eq 34 of Chen are similarly described. For the reasons discussed herein above, the argument is unpersuasive.

Claim 4
Applicant (P15:¶¶1-2):
Regarding Claim 4, the examiner stated: "Chen discloses [ ... ] wherein for a given one of the voxels, the computed applied flux is used to calculate a temperature evolution for the given 
Claim 4 requires: "the computed applied flux is used to calculate a temperature evolution for the given one of the voxels." Chen [0095]-[0096] does not render obvious "computed, applied flux." "[T]emperature values of the voxels that provide particles to the facet," does not relate to "computed applied flux."
Examiner’s response:
The examiner respectfully disagrees. In particular, as noted in the rejection, Chen discloses at [0096] – “Using either approach, the resulting flux-distributions satisfy all of the momentum flux conditions, namely: … the equilibrium pressure at the facet Fa and is based on the averaged density and temperature values of the voxels that provide particles to the facet, and ua is the average velocity at the facet” [emphasis added]. When making the flux calculations from voxel to voxel using equilibrium conditions based on temperature, the “temperature evolution” itself is calculated, i.e. imposing the flux conditions itself enforces the appropriate “temperature evolution” calculation as required by flux conditions. In other words, consider the contradiction, if temperature is not properly represented via the flux calculation (an incorrect temperature is introduced) then any other flux calculation, e.g. for a neighboring voxel, relying on the temperature evolution (via the averaged temperature values) would be incorrect and the flux conditions would not be maintained. Note that no representation of temperature 

Claim Rejections - 35 USC§ 103
Claim 2
Applicant (P16:¶¶1-2):
The examiner further stated, in part: "Chen teaches a special case of pressure, density, and temperature relation ([0015]: "p(x,t)=p(x,t)T (x,t) based on the ideal gas law") and as shown for claim 1, discloses the modified flux using a discrete pressure gradient (eqs 31-33)." 16
Again the examiner confuses two different modified fluxes, one based on spatially averaged gradient in the vicinity of the two voxels where the at least one of the faces violates the stability condition, and more specifically, as in Claim 2, as a computed modified heat flux and the spatially averaged gradient is a spatially averaged temperature gradient" and Chen's description of "modified flux is based on the averaged density and temperature values of the voxels that provide particles to the facet."
Examiner’s response:
The examiner respectfully disagrees. The argument ultimately relies on the those discussed herein above and is unpersuasive as discussed herein above.

Applicant (P16:¶¶3-4):
How does the capability of one of ordinary skill to use the ideal gas relation disclosed at [0115] with the pressure of eq 31 (i.e. a substitution) relate to "spatially averaged gradient is a spatially averaged temperature gradient"?
Finally, the examiner does not explain how Chen's teaching at [0041] "[i]n a fluid system, a small disturbance of the density travels at the speed of sound. In a gas system, the speed of the sound is generally determined by the temperature" or "at [0010] that the methods are applicable to gas systems, and [0014], "without specifying a particular form for the collision term C," relate to or would have rendered obvious: "spatially averaged gradient is a spatially averaged temperature gradient."
Examiner’s response:
The examiner respectfully disagrees. The teachings at [0041], [0010], and [0014] as cited to demonstrate that Chen teaches systems where alternatives based on temperature may be used, e.g. gas systems where the speed (and accordingly the velocity of the virtual particles of the Lattice-Boltzmann method) is “generally determined by temperature”.
Regarding the ideal gas law, this demonstrates the relation between pressure, density, and temperature and, as explained in the rejection, substituted into the flux calculation.
More briefly, as shown in the rejection, the Chen disclosure demonstrates the level of ordinary skill as regards manipulating pressure, density, and temperature in flux calculations and discloses the condition under which temperature should be used in the flux calculations, e.g. via spatially averaged temperature gradient when calculating the averaged temperatures for the flux calculation.
For these reasons, the argument is unpersuasive.

Claim 5
Applicant (P17:¶¶2-3):
The examiner further stated: McNamara teaches wherein the balance flux is used in the calculation of the temperature evolution depending on the size of the voxel (P402: I [I: "DU is the spatial displacement ... where C=cu8t/Du. is the Courant (or CFL) number" P402:1[2: When the time step is less than one, the collision process is modified as [ eq showing the equilibrium (applied) flux and non-equilibrium [balance] flux]. EN: This will apply the balance flux when C<l which occurs when Du [voxel size] is large enough for the time step 8t, so it is dependent on voxel size.)." 19 Applicant disagrees.
First, the examiner has not identified which equation "showsing the equilibrium (applied) flux and non-equilibrium [balance] flux]." 20 Applicant contends none of the equations in McNamara teach "wherein the balance flux is used in the calculation of the temperature evolution depending on the size of the voxel."
Examiner’s response:
The examiner respectfully disagrees. As noted in the rejection, the non-equilibrium portion corresponds to the claimed balance flux to be used accordingly the stability condition and accordingly, the voxel size. As regards temperature evolution, the entirety of §2 of McNamara is with regard to temperature evolution, see section title at page 396, i.e. “The Thermal Lattice-Boltzmann model”, and the title of subsection 2.2, i.e. “Lax-Wendroff Advection” [advection being the evolution of the flux distributions under consideration, e.g. temperature as understood from “thermal” in the §2 title]. For these reasons, the argument is unpersuasive.

Applicant (P17:¶¶4-5):
It is believed that all the rejections and/or objections raised by the examiner have been addressed. In view of the foregoing remarks, applicant respectfully submits that the application is in condition for allowance and such action is respectfully requested at the examiner's earliest convenience.
All of the dependent claims are patentable for at least the reasons for which the claims on which they depend are patentable.
Examiner’s response:
As discussed herein above, the examiner respectfully disagrees. Accordingly, the rejections are maintained.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
BARDOW, ANDRÉ, ILIYA V. KARLIN, AND ANDREI A. GUSEV. "General characteristic-based algorithm for off-lattice Boltzmann simulations." EPL (Europhysics Letters) 75, no. 3 (2006): 434.
Discussing modified Lattice-Boltzmann methods for “off-lattice [irregular or non-uniform]” grids. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147